Citation Nr: 1613526	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  13-14 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1960 to December 1962.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

A Board hearing was held at the RO in March 2015 before the undersigned.  A Board Hearing Transcript (Tr.) is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of PTSD.

2.  Affording the Veteran the benefit of the doubt, his claimed in-service stressor has been sufficiently corroborated by credible supporting evidence.

3.  Competent and persuasive medical evidence indicates that the Veteran's current PTSD is causally related to his in-service stressor.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015). 


REASONS AND BASES FOR FINDINGS  AND CONCLUSION

In light of the fully favorable determination of the issue decided herein, no discussion of compliance with VA's duties to notify and assist is necessary.

The Veteran contends that he has PTSD due to serving on a ship in the open seas, which caused him to fear for his life.  The Veteran testified in March 2015 that while serving on the U.S.S. Interpreter in the Navy he was strapped into a chair on the bulkhead to perform "watch," often over rough seas, and that this experience caused him to fear for his life.  See Board Hearing Tr. at 3-5, 28.  Specifically, the Veteran feared that he easily could have fallen overboard, and that this fear now has caused him to fear boats and water, including sitting in the bathtub, and has also caused him to have nightmares about water.  Id. at 6-8, 14-16.  The Veteran has also submitted written statements describing how he feared being washed overboard in service, as well as statements regarding his current fear of water.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of PTSD.  Cohen, 10 Vet. App. at 140.  

In this case, the Board finds that, affording the Veteran the benefit of the doubt, the criteria for establishing service connection for PTSD have been met.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990) (Under the "benefit of the doubt" rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.).

The Veteran's service personnel records confirm that he served on the U.S.S. Interpreter from March 1961 to November 1962.  The Veteran contends that his in-service stressor is, essentially, fear of drowning while performing tasks outside of the ship in rough waters, such as painting or keeping a lookout.  As such tasks are consistent with the circumstance of the Veteran's service on board the U.S.S. Interpreter, the Board affords the Veteran the benefit of the doubt on this criterion for establishing PTSD and accepts this to be sufficient supporting evidence indicating that the claimed stressor occurred.  See 38 C.F.R. § 3.304(f).

The Veteran attended a VA psychiatric examination in July 2012.  The examiner stated that the Veteran's claimed stressor was of sufficient severity to cause PTSD, indicating that the Veteran "experienced, witnessed or was confronted with an event that involved actual or threatened death or serious injury," and his "response involved intense fear, helplessness or horror."  The examiner also diagnosed the Veteran with PTSD, and provided the opinion that the Veteran's PTSD was at least as likely as not caused by or a result of his assigned duties while on the U.S.S. Interpreter.  Thus, the Veteran has a current medical diagnosis of PTSD, which has been linked to his in-service stressor by competent medical evidence.  See id.

Based on the foregoing, the Board finds that, affording the Veteran the benefit of the doubt, there is probative, competent medical evidence of record that the Veteran has a current diagnosis of PTSD that has been linked to a corroborated in-service stressor.  Hence, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran also requests entitlement to service connection for bilateral hearing loss and tinnitus due to noise exposure in service.  The Veteran testified in March 2015 that he was exposed to cannons firing off the deck of his ship and engine noise below deck.  See Board Hearing Tr. at 33-34, 45, 50.  The Veteran also testified that, when firing cannons in service, he would have ringing in his ears for several days afterwards.  Id. at 56.  He stated that he was given earplugs when working below deck in service, but that they only filtered out a small amount of noise.  Id. at 34, 48.  He stated that he did complain about his hearing in service, and that he now has trouble understanding people and has ringing in his ears constantly, although the ringing is most bothersome at night.  Id. at 36-38, 57.  He stated that while he did work around loud aircraft after service, he always wore hearing protection.  Id. at 54.  


I.  VA Examination

The Veteran attended a VA examination in May 2012.  The examiner stated in his report that the test results were not valid for rating purposes because the responses to testing were "highly inconsistent and unreliable."  Because the examiner was unable to determine the Veteran's actual hearing impairment, he found that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  He also noted that the Veteran did not have recurrent tinnitus.

In this regard, the Veteran stated at his March 2015 Board hearing that he may have misunderstood the instructions for his hearing test at the VA examination and that he did not recall being asked to discuss his tinnitus symptoms.  See Board Hearing Tr. at 40-42, 59.

In light of the above deficiencies, the May 2012 VA examination is not adequate to rate the issues of entitlement to service connection for hearing loss and tinnitus at this time.  As such, the Board is remanding the issues in order to afford the Veteran another opportunity to attend a VA examination that will hopefully provide more accurate and reliable results.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

II.  Treatment Records

The record indicates that there may be relevant, outstanding treatment records.  Specifically, the record reveals that the Veteran receives medical care through the Central Texas Veterans Health Care System in Temple, Texas, and the Doris Miller Department of Veterans Affairs Medical Center in Waco, Texas.  The Veteran has variously reported that he began receiving VA treatment in either 1980, 1986, or 1993.  Currently, the record only contains medical records dated from December 1993 to August 2012.  All VA treatment records are considered to be in the constructive possession of VA during the consideration of a claim, and such records may be directly relevant to the issues on appeal.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  To ensure that all VA treatment records are of record, another attempt should be made to obtain all VA treatment records from these facilities for the period from 1980 to 1993, and a formal finding of unavailability should made if such records are not available, as well as all more recent treatment records dated from August 2012 to present.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).

The Veteran also testified that he was given a white noise tape by his company doctor at the Post Office in 1982 or 1983 due to problems with tinnitus.  See Board Hearing Tr. at 64.  It is unclear whether the Veteran received treatment for hearing loss or tinnitus at this time, but the Veteran should be afforded another opportunity to provide these records or to provide adequate information and authorization to enable VA to obtain these records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete VA treatment records from the Central Texas Veterans Health Care System in Temple, Texas, and the Doris Miller Department of Veterans Affairs Medical Center in Waco, Texas from 1980 to 1993 and since August 2012.  If, after making continued efforts to obtain any such records, it is determined that it is reasonably certain that any such records do not exist or that further efforts to obtain such records would be futile, issue a formal determination to this effect, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and a signed and dated authorization, via a VA Form 21-4142 (Authorization and Consent to Release Information) to enable VA to obtain medical records of treatment of tinnitus or hearing loss that was obtained in association with his employment at the U.S. Postal Service or any other organization in 1982 or 1983.   If the Veteran provides a completed release form authorizing VA to obtain these treatment records, efforts to obtain such records should be made.

3.  After the development requested in items (1) and (2) is completed, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any bilateral hearing loss and tinnitus.  All records in VBMS and Virtual VA should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  If the Veteran's examination results are determined to be unreliable, please explain why and whether further testing or testing with a different examiner could allow for more accurate results.


The examiner should also offer an opinion as to the following:  

(a) Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss disability was incurred in, caused by, or is otherwise related to, the Veteran's military service?  In providing this opinion, the examiner should acknowledge and discuss the Veteran's credible lay statements alleging that: (1) he was exposed to loud cannon noise on the deck of his ship and loud engine noise while working below deck without adequate hearing protection, and (2) he did complain of problems with his hearing in service at the time.
(b) Does the Veteran report current tinnitus symptoms?  Please be sure to explain to the Veteran that tinnitus is commonly associated with symptoms of ringing in the ears.

(c) Please offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed tinnitus was incurred in, caused by, or is otherwise related to, the Veteran's military service.  In providing this opinion, the examiner should acknowledge and discuss the Veteran's credible lay statements alleging that: (1) he was exposed to loud cannon noise on the deck of his ship and loud engine noise while working below deck without adequate hearing protection, and (2) he experienced tinnitus for several days after firing cannons in service.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


